In two related actions, inter alia, for an accounting, the nonparty Lloyd D. Feld appeals from a judgment of the Supreme Court, Nassau County (Davis, J.), entered February 23, 2001, which denied his petition to impose a lien pursuant to Judiciary Law § 475.
Ordered that the judgment is affirmed, with costs.
The Supreme Court properly determined that the nonparty appellant was not entitled to a lien pursuant to Judiciary Law § 475, as he failed to show that he was an attorney of record for the defendant Russell Zaccaria (see Judiciary Law § 475; Rodriguez v City of New York, 66 NY2d 825, 827 [1985]; D’Amico v Nuzzo, 138 AD2d 667, 668 [1988]; Matter of Barnum v Srogi, 96 AD2d 723 [1983]; Melzer v 195 Broadway Corp., 18 AD2d 1108 [1963]; Matter of Sebring, 238 App Div 281 [1933]).
We note that except to the extent that the Supreme Court’s findings were necessary to determine whether Lloyd D. Feld was an attorney of record for Russell Zaccaria, the parties are not bound by the court’s remaining findings. Ritter, J.P., Smith, H. Miller and Mastro, JJ., concur.